Mr. Justice Brown. I dissent. My understanding of the law is that while a violation of an ordinance, if it is the proximate cause of an injury, may establish the negligence of a defendant, it is not sufficient proof that such violation was the proximate cause of the injury to establish that possibly the accident might not have happened had the ordinance been observed. Nor can a defendant be held liable for an injury unless his negligence was its proximate cause. In this case I think the evidence clearly shows that the accident was not proximately caused by the break in the defendant’s fence. Ho other negligence is charged. It was a most deplorable accident, by which the plaintiff lost his leg, but I do not think the defendant is liable for it. The case, in my opinion, should have been taken from the jury by a peremptory instruction for the defendant.